Allen, J.
The property belonged to the plaintiff. Her title to it was never lost. In this Commonwealth, a husband no longer has a right to make his wife’s personal property his own, by reducing it to his own possession. Her husband’s acts did not deprive her of her title, or of her right to maintain an action to enforce her title. Pub. Sts. c. 147, § 1. McCowan v. Donaldson, 128 Mass. 169. Pacific National Bank v. Windram, 133 *392Mass. 175. Butler v. Ives, 139 Mass. 202. Harmon v. Old Colony Railroad, 165 Mass. 100.

Exceptions overruled, with double costs.